UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :         16-CR-397 (LTS)
                                                                       :
NAJHEA SMITH,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The violation of supervised release hearing in this matter is hereby scheduled to

occur as a video conference using the Microsoft Teams platform on June 10, 2021, at 9:00 a.m.

As requested, defense counsel will be given an opportunity to speak with the Defendant by

telephone for fifteen minutes before the proceeding begins (i.e., at 8:45 a.m.); defense counsel

should make sure to answer the telephone number that was previously provided to Chambers at

that time.

                 To optimize the quality of the video feed, only the Court, the Defendant, defense

counsel, and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Only one counsel per party may participate. Co-counsel, members of

the press, and the public may access the audio feed of the hearing by calling 888-363-4734 and

using access code 1527005# and security code 3521#.

                 In advance of the hearing, Chambers will email the parties with further

information on how to access the video call. Those participating by video will be provided a link

to be pasted into their browser. The link should be used only at the time of the hearing. To

optimize use of the video conference technology, all those participating by video should:



N. SMITH - TEAMS SCHD ORD.DOCX                            VERSION JUNE 1, 2021                       1
           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the hearing.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the hearing — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No.

21-MC-45 (S.D.N.Y. Jan. 19, 2021).

               If Microsoft Teams does not work well enough and the Court decides to transition

to its teleconference line, counsel should call 888-363-4734 and use access code 1527005# and

security code 3521#. (Members of the press and public may call the same number, but will not

be permitted to speak during the hearing.) In that event, counsel should adhere to the following

rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.


N. SMITH - TEAMS SCHD ORD.DOCX                    VERSION JUNE 2, 2021                              2
               All other provisions of the Court’s Order dated May 28, 2021 (docket entry no.

432), remain in effect.


       SO ORDERED.


Dated: June 2, 2021                                           /s/ Laura Taylor Swain
       New York New York                                    LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




N. SMITH - TEAMS SCHD ORD.DOCX                  VERSION JUNE 2, 2021                             3
